PER CURIAM.
This is an appeal by the defendant below from a judgment awarding certain damages to the plaintiff, upon a non-jury trial. We hold no reversible error has been shown.
The contention of the appellant that the judgment is contrary to and not supportable on the evidence, is without merit. The trial court made findings of fact upon which the entry of the judgment against the defendant was proper. Having considered the briefs and argument, and examined the record, we are impelled to conclude that the findings of the trial court are not without adequate support by the record. Additional contentions made by the appellant have been considered, and are held not to furnish basis for reversal.
The judgment is affirmed.